       Case 6:20-cv-01871 Document 1 Filed 10/09/20 Page 1 of 21 PageID 1




                       IN THE UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF FLORIDA

MARK JACOBY, individually,                          )
                                                    )
       Plaintiff,                                   )       CASE NO:
v.                                                  )       JUDGE
                                                    )
SARA MURRAY, individually,                          )       COMPLAINT
                                                    )
                        and                         )       JURY TRIAL DEMANDED
                                                    )
CABLE NEWS NETWORK, INC.,                           )
 a Delaware corporation,                            )
                                                    )
       Defendants.                                  )

                                         COMPLAINT

       MARK JACOBY, by counsel, states his Complaint for defamation against Defendants

SARA MURRAY and CABLE NEWS NETWORK, INC. (“CNN”) as follows:

                                STATEMENT OF THE CASE

       1.      Defendant Sara Murray (“Murray”), a CNN political correspondent, wrote an

article published to CNN’s website on September 4, 2020.

       2.      The article included the false and defamatory claim that Plaintiff Mark Jacoby

(“Jacoby”) “has previously pleaded guilty to voter registration fraud related to his work for the

California Republican Party.”

       3.      Jacoby was never charged and never pleaded guilty to any crime related to his

work for the California Republican Party.

       4.      Murray knew these facts, and her claim to the contrary was intended to convince

her readers that Jacoby had not only previously engaged in fraud in the petition business, but was

likely doing the same thing “again” for the presidential campaign of Kanye West.
        Case 6:20-cv-01871 Document 1 Filed 10/09/20 Page 2 of 21 PageID 2




        5.     To sustain her false line of attack on West, Murray needed readers to accept the

defamatory statement that Jacoby had pleaded guilty to fraud in conducting similar work in the

past.

        6.     Murray, her editors, and her counsel all knew that she was wrong.

        7.     On information and belief, CNN published the defamatory statement anyway

based on a gamble that Jacoby would not act to enforce his rights, or that the cost of litigation

was worth it to serve their broader goal of discrediting West’s campaign.

        8.     Jacoby sues not only to recover for the injury to his business and reputation, but

also to deter CNN from similarly mistreating others in order to advance its political goals.

        9.     Plaintiff attaches a true and accurate copy of the September 4 th article entitled

“Kanye West isn't going to be president, but his unconventional bid forges on.” See Exhibit 1.

        10.    The day before publishing the September 4 th article, Murray reached out to Jacoby

by text message about the article. During that exchange, Jacoby provided a statement that made

clear that his prior misdemeanor plea “had nothing to do with any political campaign or voter,

Let the Voters Decide, voter registrations, elections or any other matter….” Mr. Jacoby made

clear that, as for the September 4th article on which Ms. Murray was working, “any ongoing

focus on [the misdemeanor] is misplaced and irresponsible.” Exhibit 2, screenshots of these text

messages.

        11.    After Mr. Jacoby provided this statement, Ms. Murray did not follow up with any

questions about the misdemeanor charge, Let the Voters Decide, Mark Jacoby, or Jacoby’s work

on behalf of the California Republican Party.




                                                 2
       Case 6:20-cv-01871 Document 1 Filed 10/09/20 Page 3 of 21 PageID 3




       12.     On September 4th, Murray and CNN published the article that included the false

and defamatory claim that Jacoby “has previously pleaded guilty to voter registration fraud

related to his work for the California Republican Party.” See Exhibit 1.

       13.      Soon after, legal counsel for Jacoby sent a letter to Murray explaining that Jacoby

has not previously pleaded guilty to voter registration fraud related to his work for the California

Republican Party, that any statement to the contrary was false, and requesting that Murray

correct her article in a way that would enable readers to easily find the correction. See Exhibit 3.

       14.     After repeated correspondence between Jacoby’s legal counsel and CNN’s legal

counsel, CNN published a second, related article entitled “Kanye West's campaign has hired

GOP operative with history of controversial work.” Exhibit 4, copy of September 22nd article.

       15.     The article discussed several allegations of fraudulent conduct related to Kanye

West’s campaign for president involving political consultants and companies other than with

which Mr. Jacoby had no involvement:

       Kanye West's presidential campaign has shelled out nearly $1.5 million to a
       secretive consulting firm in Arizona -- a brand new one, explicitly devoted to
       independent campaigns but run by a man with a long history of controversial
       work for Republicans.
       …
       Nathan Sproul, Lincoln Strategy Group's founder and a longtime Republican
       operative, has a history of working for the Republican National Committee and
       the Trump campaign. Some of his companies have also faced fraud allegations
       over the course of 15 years, leading to investigations in a handful of states, a
       Federal Election Commission investigation, charges against a handful of former
       employees and a messy breakup with the RNC.
       …
       This election cycle, allegations have emerged across the country of the West
       campaign submitting fake signatures, duping voters into signing petitions
       supporting West or, in an instance in Wyoming, telling voters that a signature for
       West would take votes away from Biden.
       …
       In 2004, Sproul's firms -- prior to Fortified and Lincoln Strategy -- faced
       allegations that, while running voter registration drives, they destroyed
       Democrats' registrations and forged registration cards.


                                                 3
       Case 6:20-cv-01871 Document 1 Filed 10/09/20 Page 4 of 21 PageID 4




       …
       In Oregon, Sproul and Associates was the subject of a voter registration fraud
       investigation by state and federal authorities.
       …
       Eight years later, Sproul came under scrutiny again, this time in Florida.

       16.     The article also discussed allegations of fraud and impropriety against the West

campaign:

       In Virginia, a judge booted West off the ballot after deciding that a number of
       oaths the campaign had collected from people promising to represent West in the
       Electoral College, "were obtained by improper, fraudulent and/or misleading
       means."
       …
       In Wyoming, signature-gatherers asked voters to sign petitions to "take votes"
       away from Biden, saying the petition would help Trump, according to reporters
       from the Casper Star-Tribune.

       17.     In a section of the article under the heading “Teamwork,” the article then

discussed Mr. Jacoby and his past political work, with particular emphasis on his earlier

“misdemeanor voter registration fraud charge” in California.

       18.     Rather than issuing a retraction over the false and defamatory claim in the

September 4th article, Murray and CNN doubled down in this September 22 nd article, including

only a single sentence that stated: “Representatives for Jacoby have repeatedly insisted his

misdemeanor plea is not relevant to his political work.” That was also false.

       19.     Defendants compounded the injury from the initial false reporting by

misrepresenting Jacoby’s response to that reporting.

       20.     As CNN and Murray would have their readers believe, Jacoby implicitly accepted

the underlying facts falsely reported by CNN, and merely “insisted” that those facts are “not

relevant to his political work.” The contrary is true.

       21.     Representatives for Jacoby have actually pointed out to CNN that Jacoby’s

misdemeanor plea related only to his using the wrong California address for his own personal


                                                  4
          Case 6:20-cv-01871 Document 1 Filed 10/09/20 Page 5 of 21 PageID 5




voter registration in 2006 and 2007, and was not at all for conduct relating to the California

Republican Party drive in 2008. This is a matter of easily verifiable fact.

          22.   Murray recasts the factual dispute as merely one of opinion—whether the plea is

“relevant” to his political work. But Murray’s and CNN’s readers were never given the facts to

form such an opinion because Murray and CNN knowingly and purposely misreported Jacoby’s

charge and plea.

          23.   In short, Defendants’ statements are false and defamatory. Defendants’ statements

are also defamatory by implying that Mr. Jacoby and his company have engaged in fraudulent,

unethical, and unlawful practices in connection with voter campaigns.

                           ALLEGATIONS COMMON TO ALL COUNTS

          24.   On September 4, 2020, Defendant Murray wrote and published an article to

Defendant CNN’s website claiming that Plaintiff Jacoby “has previously pleaded guilty to voter

registration fraud related to his work for the California Republican Party.” This claim is

defamatory because (1) it is literally false on its face, and (2) it creates a defamatory implication.

And because Defendants’ comment injures Jacoby in his trade and profession, it is defamatory

per se.

          25.   Rather than clarifying their statements as Plaintiff Jacoby requested, Defendants

doubled down on their false accusations of voter registration fraud in a second article published

on September 22, 2020.

          26.   Defendants’ conduct has caused and continues to cause substantial harm to

Jacoby and his business.




                                                  5
        Case 6:20-cv-01871 Document 1 Filed 10/09/20 Page 6 of 21 PageID 6




        27.    In this lawsuit, Jacoby claims: (1) Defamation and (2) Defamation by Implication.

Further, to deter Defendants from publishing additional defamatory and prejudicial statements,

Jacoby seeks an award of punitive damages.

        28.    This suit is being filed to protect Plaintiff Mark Jacoby’s reputation and business

interests, and to compensate him for damages. This lawsuit is not filed to harass any person or

entity for exercising its constitutional right of free speech in connection with a public issue.

        A.     In 2008, Jacoby pleaded guilty to a misdemeanor related to the location listed
               on his personal voter registration, which was in no way connected to any
               voter registration or petition gathering campaign.

        29.    Mark Jacoby owned and operated a business called Young Political Majors

(“YPM”).

        30.    YPM provided petition signature-collection services and voter registration

services to a wide variety of clients with differing political views and affiliations.

        31.    When Jacoby registered to vote in 2006 and 2007, California law required petition

signature-gatherers to sign a declaration stating that they were either registered to vote in

California or that they were eligible to do so.

        32.    California’s petition signature-gatherer requirement applied only to those who

circulated petitions—not those who simply ran petition companies or those who worked on voter

registration drives as opposed to initiative petition signature gathering.

        33.    The Supreme Court has since found laws like California’s petition signature-

gatherer requirement to be unconstitutional under the First Amendment.

        34.    In 2006 and 2007, Mark Jacoby registered to vote at the address of his childhood

home in Los Angeles, California.

        35.    Jacoby no longer lived at that address when he registered to vote in 2006 and

2007.

                                                  6
       Case 6:20-cv-01871 Document 1 Filed 10/09/20 Page 7 of 21 PageID 7




        36.     At the time of his 2006 and 2007 registrations, Jacoby lived a few blocks away

from his childhood home.

        37.     Under California law at the time, it was a felony for a person to register himself

when he had no right to vote, and it was perjury to provide false information on a voter

registration card. California rarely enforced these penalties.

        38.     On October 3, 2008, the Public Integrity Unit of the Los Angeles County District

Attorney’s office charged Jacoby with four felonies for registering to vote at an address where he

did not live.

        39.     Jacoby ultimately pleaded guilty to a misdemeanor related to his registration at his

childhood home, rather than his actual home.

        40.     Jacoby registered at his childhood address in 2006 and 2007 for personal reason—

mainly safety concerns related to harassment he was receiving from a former YPM contractor.

Jacoby lived with his mother at his new address, and was concerned that disclosure of that new

address would allow the YPM contractor to locate him and might endanger his mother.

        41.     Jacoby did not register at his parents’ address in 2006 and 2007 to satisfy

California’s petition signature-gatherer eligibility statute. His true address at that time would also

have been sufficient.

        42.     Jacoby had no reason to register at his parents’ address in 2006 and 2007 to

satisfy California’s signature-gatherer eligibility statute because he lived at another address in

California and was therefore still eligible to vote in California.

        43.     Jacoby did not perform work on behalf of the California Republican Party until

2008, at which time he was engaged to register voters rather than to gather petition signatures.




                                                  7
       Case 6:20-cv-01871 Document 1 Filed 10/09/20 Page 8 of 21 PageID 8




       44.     When he registered to vote in 2006 and 2007, neither Jacoby nor his business,

YPM, was in any way engaged to perform services on behalf of the California Republican Party

in any capacity.

       45.     Neither Jacoby nor YPM ever performed initiative petition signature-gathering

services for the California Republican Party.

       46.     Since California’s residency requirement applied only to initiative petition

circulation, and not voter registration, Jacoby had no reason to register at his parents’ address in

2006 and 2007 to register voters for the California Republican Party in 2008.

       47.     The California Secretary of State’s Office published a news release stating:

       For his business, Jacoby traveled California and a number of other states
       collecting petition signatures and registering voters. Under state law, signature-
       gatherers must sign a declaration stating that they are either registered to vote in
       California or that they are eligible to do so. Jacoby allegedly registered to vote at
       his childhood address to meet this legal requirement.

       48.     The LA Times reported that:

       State and local investigators allege that Mark Jacoby fraudulently registered
       himself to vote at a childhood California address where he no longer lives so he
       would appear to meet the legal requirement that all signature gatherers be eligible
       to vote in California. His firm, Young Political Majors, or YPM, collects petition
       signatures and registers voters in California and other states.

       49.     The LA Times reported that:

       Laguna Beach resident Mark Jacoby, who collects signatures for petition drives,
       pleaded guilty to a misdemeanor and was sentenced to three years' probation and
       30 days of service with the California Department of Transportation. Jacoby,
       owner of Young Political Majors, registered to vote at Los Angeles addresses that
       were not his own. State law requires petition circulators to be qualified voters.

       50.     In articles dated October 18 and October 20, 2008, the LA Times reported that

YPM was performing voter registration services for the California Republican Party in 2008.

       51.     The articles referenced in Paragraph 39 correctly reported that YPM performed

voter registration services for the California Republican Party in 2008.

                                                 8
       Case 6:20-cv-01871 Document 1 Filed 10/09/20 Page 9 of 21 PageID 9




          52.    The statements above falsely reported that Jacoby registered at his parents’

address to meet California’s petition signature-gathering law.

          53.    No reliable source—and indeed, no source at all—has ever reported or claimed

that Jacoby’s guilty plea related to voter registration services his businesses performed for the

California Republican Party or any other client.

          B.     Defendants publish the September 4, 2020 article defaming Mr. Jacoby.

          54.    On July 4, 2020, rapper Kanye West announced that he was running for president.

          55.    Kanye West’s presidential campaign then tried to collect the number of signatures

required to gain access to many states’ November general election ballots.

          56.    The campaign hired Jacoby and his business, Let the Voters Decide, to collect

signatures for Kanye West’s presidential run in several states.

          57.    On September 3, 2020, Defendant Sara Murray contacted Jacoby by text message

in connection to an article she was writing about the Kanye West presidential campaign.

          58.    Responding by text, Jacoby agreed to an off the record interview as a confidential

source.

          59.    Murray then asked Jacoby several questions about Kanye West’s presidential

campaign. See Exhibit 2.

          60.    Jacoby answered some of Murray’s questions and attached three “statements”

about Let the Voters Decide from which Murray could choose for inclusion in her article:

          Statement 1 – Let the Voters Decide is the largest network of professional petition
          circulators in the country. We are nonpartisan and work for Democratic,
          Republican. & Independent candidates, as well as working on a wide variety of
          ballot initiatives ranging across the political spectrum from liberal to
          conservative. Annually, we collect 5,000,000 or more signatures from registered
          voters from states coast to coast, more signatures than any entity other than
          Change.org!



                                                   9
     Case 6:20-cv-01871 Document 1 Filed 10/09/20 Page 10 of 21 PageID 10




       Statement 2 – We do not comment on any current clients, but like all Americans,
       anyone who is qualified to stand for election has the right to run. To qualify to be
       on the ballot is unfortunately a very complicated and outdated system that varies
       by each individual state. We hope the media attention also recognizes the need to
       modernize such ballot access laws to make it easier for every American who
       wants to serve.

       Statement 3 – Political adversaries often attempt to slander Mr. Jacoby personally
       due to the fact that he was the subject of a politically-motivated public arrest in
       California 12 years ago on charges that were ultimately reduced to a
       misdemeanor. The facts of the actual charge were that Mr. Jacoby, then a 25-year
       old, had registered at a childhood address. This years-old misdemeanor charge
       had nothing to do with any political campaign or voter, Let the Voters Decide,
       voter registrations, elections or any other matter and any ongoing focus on it is
       misplaced and irresponsible.

       61.    Murray confirmed receipt of the statements: “Thanks – who should I attribute the

statements to. You?”

       62.    Murray did not ask a single question about Let the Voters Decide, Mark Jacoby,

or Jacoby’s California misdemeanor before or after receiving Statement 3.

       63.    On September 4, 2020, Defendant CNN published Murray’s article to its website.

       64.    The article was and is accessible to readers in Florida.

       65.    The article was accessed by readers in Florida.

       66.    At all relevant times, Mr. Jacoby was a resident of Florida.

       67.    The article, entitled “Kanye West isn’t going to be president, but his

unconventional bid forges on,” identifies Jacoby as one of several “Republican operatives” the

West campaign “has cobbled together” to “help the campaign get on the ballot.”

       68.    The portion of the article directly discussing Jacoby is as follows:

       Mark Jacoby, an executive at a company called Let The Voters Decide, is also
       helping the West campaign collect signatures in multiple states. Jacoby has
       previously pleaded guilty to voter registration fraud related to his work for the
       California Republican Party.

       A representative for the company said, “This years-old misdemeanor charge had
       nothing to do with any political campaign or voter, Let The Voters Decide, voter

                                               10
     Case 6:20-cv-01871 Document 1 Filed 10/09/20 Page 11 of 21 PageID 11




       registrations, elections or any other matter and any ongoing focus on it is
       misplaced and irresponsible.”

       Still, the West campaign has been dogged by allegations of improperly or fraudulently
       obtaining signatures, which led to West being kicked off the Virginia ballot this week.

       69.        Murray and CNN’s intent to create the implication that Jacoby had committed

fraud with his past work, and was likely doing it again, is clear from the paragraph they

published right after Jacoby’s denial: “Still, the West campaign has been dogged by allegations

of improperly or fraudulently obtaining signatures, which led to West being kicked off the

Virginia ballot this week.” As CNN and Murray revealed in a later story, they knew Jacoby was

not working on the Virginia effort that led to charges of fraud. There was no “Still” about it, and

no linkage at all between Jacoby’s 2008 plea and his current work.

       C.     Following publication of the false and defamatory September 4 article,
       Jacoby’s legal counsel reached out to counsel for Defendants in an attempt to
       mitigate the article’s harm.


       70.        Legal counsel for Jacoby sent a letter to Murray explaining that Jacoby had never

pleaded guilty to voter registration fraud related to his work for the California Republican Party.

See Exhibit 3.

       71.        The letter requested that Murray correct her article to enable readers to easily find

the correction.

       72.        The letter also informed Murray that if the article was not corrected, Jacoby

would move quickly to obtain redress.

       73.        CNN’s legal counsel responded on behalf of both Defendants, standing by

Defendant Murray’s so-called reporting, citing the LA Times articles and California Secretary of

State news release quoted above. Exhibit 5, CNN’s response letter.




                                                   11
     Case 6:20-cv-01871 Document 1 Filed 10/09/20 Page 12 of 21 PageID 12




       74.     CNN’s response letter failed to cite a single reliable source claiming that Jacoby’s

guilty plea related to voter registration services his businesses performed for the California

Republican Party or any other client.

       D. Defendants double down on accusing Jacob of voter registration fraud in their
       September 22 article.

       75.     Despite the clear communications from Mr. Jacoby’s legal counsel, CNN

published a second article from Murray entitled “Kanye West's campaign has hired GOP

operative with history of controversial work.” See Exhibit 4.

       76.     The section of the article relevant to Mr. Jacoby stated:

       A California firm called Let the Voters Decide also worked on ballot access
       issues for the West campaign in multiple states. The firm's founder, Mark Jacoby,
       has also faced past allegations of fraud.

       Back in 2008, Jacoby was arrested and charged with four felonies related to voter
       registration fraud. He ended up pleading guilty to a lesser misdemeanor voter
       registration fraud charge.

       Jacoby caught the attention of authorities that election cycle because of the
       signature gathering work his then-company, Young Political Majors, was doing.
       The company's work registering voters on behalf of the California Republican
       Party sparked a series of complaints. Voters said workers for Jacoby's firm had
       tricked them into registering as Republicans by telling them they were actually
       signing petitions for harsher penalties for child molesters, according to press
       reports at the time.

       Representatives for Jacoby have repeatedly insisted his misdemeanor plea is not
       relevant to his political work.

       "Kanye West hired Let the Voters Decide because it is an industry-leading,
       professional signature gathering company, with a reputation for being able to
       deliver on short timelines," Mark Jacoby said in a statement to CNN. "Mark
       Jacoby has more than two decades of experience qualifying ballot initiatives,
       referenda and candidates throughout the country. He has overseen the collection
       of tens of millions of signatures for political candidates and issues on both sides
       of the aisle over the years."

       Jacoby's firm did not perform work for the West campaign in New Jersey or
       Wyoming, nor did it work on the electors effort in Virginia, according to a


                                                12
      Case 6:20-cv-01871 Document 1 Filed 10/09/20 Page 13 of 21 PageID 13




        representative for Jacoby. None of the allegations of fraud surrounding the West
        campaign have been directly tied to Jacoby or his firm.

        77.     The article did not issue a retraction or otherwise fix the false and defamatory

statement from the September 4 article. Further, it once again juxtaposed a false reference to

Jacoby’s plea to other allegations that were made against Jacoby 12 years ago and never

substantiated. Once again, Murray and CNN tried to create the false implication that Jacoby was

charged and pleaded guilty to the fraud referenced in the next paragraph. And once again,

Murray and CNN knew this was false.

        E. As a result of Defendants’ false and defamatory statements, Jacoby has
        experienced reputational, economic, and emotional harm.

        78.     As a direct and proximate result of Defendants’ September 4th and September 22nd

articles, Plaintiff Jacoby has experienced and continues to experience reputational, economic,

and emotional harm.

        79.     As a direct and proximate result of Defendants’ articles, Plaintiff Jacoby lost a

$1,000,000 signature gathering contract for a California referendum.

                                                 Parties

        80.     Plaintiff Mark Jacoby is a resident of Orange County, Florida and citizen of the

state of Florida.

        81.     Defendant Sara Murray is a resident and citizen of Washington, DC. She is a

political correspondent for CNN based in Washington, DC.

        82.     In the scope and course of her employment with CNN, Murray researched, wrote,

and published both the September 4th and September 22nd articles discussed here.

        83.     Defendant Cable News Network, Inc. (“CNN”) is a foreign corporation existing

under the laws of the State of Delaware with its principal place of business located at One CNN



                                               13
      Case 6:20-cv-01871 Document 1 Filed 10/09/20 Page 14 of 21 PageID 14




Center, Atlanta, Georgia 30303. CNN’s is a corporate citizen of Delaware and Georgia. CNN

may be served by delivery of a copy of the summons and complaint to its duly-appointed

registered agent, the Corporation Trust Company, Corporation Trust Center, 1209 Orange Street,

Wilmington, Delaware 19801.

                                         Jurisdiction and Venue

        84.     This Court has subject-matter jurisdiction over this matter under 28 U.S.C. §

1332(a).

        85.     This is an action for compensatory and punitive damages where the amount in

controversy exceeds seventy-five thousand dollars ($75,000), exclusive of costs, interest, and

attorney’s fees. This includes, but is not limited to, damages arising from Plaintiff’s loss of a

$1,000,000 contract as a result of Defendants’ defamatory statement.

        86.     Complete diversity exists between Plaintiff, a citizen of Florida, and Defendants

Murray—a citizen of Washington, DC—and CNN—a citizen of Delaware and Georgia.

        87.     CNN is a fixture of cable and internet news, both nationally and internationally.

CNN transacts business in the state of Florida, including through the distribution of its content

through cable television and the Internet.

        88.     Defendants committed the tortious acts identified here in the state of Florida.

        89.     Defendants published these articles in the state of Florida.

        90.     Defendants has intentionally sought and obtained benefits from their tortious acts

in the state of Florida.

        91.     Defendants directed their conduct at Mark Jacoby, a citizen of Florida.

        92.     Mark Jacoby, a citizen and resident of Florida, suffered substantial reputational,

economic, and emotional harm in this District.



                                                 14
      Case 6:20-cv-01871 Document 1 Filed 10/09/20 Page 15 of 21 PageID 15




       93.     There is a reasonable nexus between Defendants’ tortious conduct in Florida and

the harm suffered by Mr. Jacoby in Florida and beyond.

       94.     Defendants have sufficient contacts with the state of Florida to avail themselves

of this Court’s jurisdiction

       95.     Defendants are subject to the jurisdiction of this Court.

       96.     Venue is proper in this District under 28 U.S.C. § 1391(b) because Defendants are

subject to personal jurisdiction in this District and a substantial part of the events giving rise to

this claim occurred in this District, including publication and injury.

       97.     As outlined in above, Plaintiff, through counsel, complied with the notice

provisions of Florida Law, including Fla. Stat. § 770.01, by giving notice to Defendants on

September 8, 2020 that Defendants’ statement was false and defamatory and asking Defendants

to correct the statement. See Exhibit 3.

       98.     Defendants actually received the notice, responded, and then published a second

defamatory article proving Defendants had sufficient time and opportunity to retract the false and

defamatory statement before Plaintiff sued. See Exhibits 3-4.

                                               COUNT I
                                             DEFAMATION

       99.     Plaintiff Jacoby reasserts and incorporates by reference the allegations in all

paragraphs of this Complaint as though fully restated here.

       100.    Defendants published to third parties without privilege false and defamatory

statements about Plaintiff, including that “Jacoby has previously pleaded guilty to voter

registration fraud related to his work for the California Republican Party.”

       101.    These false and defamatory statements were communicated to third parties when

Murray’s article was published on CNN’s website.


                                                 15
      Case 6:20-cv-01871 Document 1 Filed 10/09/20 Page 16 of 21 PageID 16




       102.    The statement that “Jacoby has previously pleaded guilty to voter registration

fraud related to his work for the California Republican Party” is false because the actions that

prompted Jacoby’s guilty plea were in no way related to the work YPM was doing or was

planning to do for any client, including the California Republican Party.

       103.    Defendants did not rely on reliable sources in making the statement, because no

reliable source had ever reported that Jacoby’s misdemeanor related to voter registration services

YPM performed for the California Republican Party or any other client.

       104.    Defendants’ statement, taken individually and in its totality, is defamatory.

       105.    Defendants either knew that the statement was false or recklessly disregarded the

truth or falsity of the statement when they made it.

       106.    Before the publication of the September 4th article, Jacoby informed Murray by

text message that the misdemeanor charge had nothing to do with any political campaign or

voter, Let the Voters Decide, voter registrations, elections or any other matter and any ongoing

focus on it is misplaced and irresponsible.

       107.    An adequate investigation would have quickly discovered that California’s

petition signature-gatherer requirement applied only to those who actually circulated petitions—

not those who simply ran petition companies, or those who worked on voter registration as

opposed to initiative petitions.

       108.    The Defendants’ false statement is defamatory because it prejudices Jacoby in the

eyes of his associates and the community at large.

       109.    The Defendants’ false statement is defamatory per se because it tends to injure

Jacoby in his trade or profession of gathering signatures and registering voters.




                                                16
     Case 6:20-cv-01871 Document 1 Filed 10/09/20 Page 17 of 21 PageID 17




       110.    Jacoby and his business have suffered substantial actual damages as a direct

consequence of the Defendants’ false and defamatory statement.

       111.    As a direct and proximate result of Defendants’ actions, Jacoby lost a $1,000,000

signature gathering contract.

       112.    As a direct and proximate result of Defendants’ actions Jacoby suffered

permanent harm to his reputation

       113.    As a direct and proximate result of Defendants’ actions Jacoby suffered and

continues to suffer severe emotional and mental distress.

       114.    Defendants published the defamatory statements with actual malice and common

law malice, entitling Jacoby to an award of punitive damages.

       115.    Defendants’ conduct was outrageous and willful, proving a want of care that

raises a conscious indifference to the consequences of their actions.

       116.    Jacoby is entitled to an award of punitive damages to punish Defendants and to

deter them from repeating such misconduct in the future.

       WHEREAS, Plaintiff Mark Jacoby respectfully requests the Court enter judgment against

Defendants and in favor of Jacoby and award Jacoby damages compensating him for the injuries

suffered by his reputation and business. Furthermore, to deter Defendants from publishing

additional defamatory and prejudicial statements, Jacoby seeks an award of punitive damages.

                                         COUNT II
                                 DEFAMATION BY IMPLICATION

       117.    Plaintiff Jacoby reasserts and incorporates by reference the allegations in all

paragraphs of this Complaint as though fully restated here.

       118.    On top of being literally false and defamatory, Defendants’ statement that “Jacoby

has previously pleaded guilty to voter registration fraud related to his work for the California


                                                17
     Case 6:20-cv-01871 Document 1 Filed 10/09/20 Page 18 of 21 PageID 18




Republican Party” also creates the false and defamatory implication that Jacoby’s misdemeanor

related to the methods he and his business used to register voters.

       119.    Defendants’ articles create the defamatory implication that Jacoby’s misdemeanor

related to the methods he and his business used to register voters because it juxtaposes a series of

facts to imply a defamatory connection between them by presenting Jacoby’s misdemeanor right

before discussing “allegations [dogging the West campaign] of improperly or fraudulently

obtaining signatures[.]”

       120.    Defendants’ articles create the defamatory implication that Jacoby’s misdemeanor

related to the methods he and his business used to register voters because they omit crucial facts

that would avoid the implication, such as the fact that Jacoby’s misdemeanor related to his own

voter registration and not to any voter registration services performed on behalf of any client.

       121.    The implication that Jacoby’s misdemeanor related to the methods he and his

business used to register voters was and continues to be apparent to the ordinary reader.

       122.    The above implications in the context of the articles tend to lead the reader to

believe that Jacoby is engaged in unethical, unlawful, or fraudulent tactics related to gathering

signatures for the West campaign.

       123.    The implication was communicated to third parties when Defendant Murray’s

articles were published on Defendant CNN’s website.

       124.    The implication is false, because Jacoby’s guilty plea related only to his own

personal voter registration in 2006 and 2007 was wholly unrelated to the methods he and his

business used to register other voters in 2008.




                                                  18
     Case 6:20-cv-01871 Document 1 Filed 10/09/20 Page 19 of 21 PageID 19




       125.    The implication is likewise false because there are no facts establishing that

Jacoby is engaged in any unethical, unlawful, or fraudulent tactics related to gathering signatures

for the West campaign.

       126.    Defendants did not rely on reliable sources in making the implication, because no

reliable source had ever reported that Jacoby’s misdemeanor related to the methods he and his

business used to register voters for the California Republican Party or any other client.

       127.    Defendants’ statements, taken individually and in their totality, are defamatory.

       128.    Defendants either knew that the implication was false or recklessly disregarded

the truth or falsity of the implication when it was made.

       129.    The Defendants’ false implication is defamatory because it prejudices Jacoby in

the eyes of his associates and the community at large.

       130.    The Defendants’ false implication is defamatory per se because it tends to injure

Jacoby in his trade or profession of gathering signatures and registering voters.

       131.    As a direct and proximate result of Defendants’ actions, Jacoby lost a $1,000,000

signature gathering contract.

       132.    As a direct and proximate result of Defendants’ actions Jacoby suffered

permanent harm to his reputation.

       133.    As a direct and proximate result of Defendants’ actions Jacoby suffered and

continues to suffer severe emotional and mental distress.

       134.    Defendants published the defamatory statements with actual malice and common

law malice, entitling Jacoby to an award of punitive damages.

       135.    Defendants conduct was outrageous and willful, revealing a want of care that

raises a conscious indifference to the consequences of their actions.



                                                19
     Case 6:20-cv-01871 Document 1 Filed 10/09/20 Page 20 of 21 PageID 20




       136.    Jacoby is entitled to an award of punitive damages to punish Defendants and to

deter them from repeating such misconduct in the future.

       WHEREAS, Plaintiff Mark Jacoby respectfully requests the Court enter judgment against

Defendants and in favor of Jacoby and award Jacoby damages compensating him for the injuries

suffered by his reputation and business. Furthermore, to deter Defendants from publishing

additional defamatory and prejudicial statements, Jacoby seeks an award of punitive damages.



                                      PRAYER FOR RELIEF

       WHEREFORE, Plaintiff Mark Jacoby respectfully prays:

       a.      That judgment be entered against Defendants for compensatory damages for more

than one million dollars ($1,000,000) to be proven with reasonable certainty at trial;

       b.      That judgment be entered against Defendants for punitive damages in an amount

sufficient to deter further wrongful and improper conduct;

       c.      That Plaintiff recover his reasonable attorneys’ fees and costs; and,

       d.      That the Court grant all such other and further relief that the Court deems just and

proper, including equitable relief.

       Respectfully submitted this 9th day of October, 2020.

                                              Respectfully submitted,

                                              /s/ Ian A. Northon
                                              Ian A. Northon
                                              Florida Bar No. 101544
                                              Michigan Bar P65082
                                              Pennsylvania Bar 207733
                                              RHOADES MCKEE, PC
                                              Mailing Address: 55 Campau Ave NW, Ste 300
                                              Grand Rapids, MI 49503
                                              Local Address: 9128 Strada Place, Ste 10115
                                              Naples, FL 34108


                                                20
Case 6:20-cv-01871 Document 1 Filed 10/09/20 Page 21 of 21 PageID 21




                               Tel.: (616) 233-5125
                               Fax: (616) 233-5269
                               ian@rhoadesmckee.com
                               smd@rhoadesmckee.com

                               and




                               Edward D. Greim
                               (Motion for Admission Pro Hac Vice Forthcoming)
                               Graves Garrett, LLC
                               1100 Main Street, Suite 2700
                               Kansas City, Missouri 64105
                               Tel.: (816) 256-3181
                               Fax: (816) 222-0534
                               edgreim@gravesgarrett.com

                               Attorneys for Plaintiff




                                 21
